By the Court,

Sutherland, J.
The plaintiff’s right to recover depends entirely on the validity and effect of the defeasance of the 9th January, 1809, from John C. Watson to her. If that was a legal and valid instrument, she had a life estate in a moiety of the premises, and was entitled to recover accordingly. It is contended, on the part of the defendant, that this instrument cannot operate as a bargain and sale, for want of a pecuniary consideration; (16 Johns. R. 515; 1 Cowen, 639; 3 Johns. R. 484; 16 Johns. R. 47;) and that if it can operate at all, it must be as a covenant to stand seised to uses, supported by the consideration of blood, derived from the deed in fee, which was executed at the same time: and that the trustee (the whole fee being in him by the decease of his brother) having conveyed to Allaire, who had no knowledge of the trust, the use was destroyed.
It has been repeatedly held that where two instruments are executed at the same time, between the same parties, and relating to the same subject matter, they are to be construed together, and considered as forming but one contract or agreement. This is a familiar doctrine in relation to mortgages and deeds of defeasance. It was fully recognized by Ch. J. Parsons, in Holbrook v. Finney, (4 Mass. R. 569.) It is there said, that where a vendor of real estate gives a deed and takes back a mortgage to secure the purchase money, at the same time, the deed and mortgage are to be considered as parts of the same contract, as taking effect at the same instant, and as constituting but one act,:in the same manner as a deed of defeasance forms with the principal deed to which it refers, but one contract, although it be by a distinct and separate instrument. Upon this principle, a wife is not entitled to dower in lands purchased by her husband, when he gives a mortgage to secure the consideration money at the Same time that he receives his deed. The deed and mortgage *235are but one contract, and are construed as though they were embraced in the same instrument. Judge Spencer, in Stow v. Tefft, (15 Johns. R. 463,) observes, the substance of a conveyance, where land is mortgaged at the same time a deed is given, is, that the bargainor sells the land to the bargainee on condition that he pays the price at the stipulated time ; and if he does not, that the bargainor shall be re-seised of it, free of the mortgage; and whether this contract is contained in one and the same instrument, as it well may be, or in distinct instruments executed at the same instant, can make no possible difference. In Jackson ex dem. Trowbridge, v. Dunsbagh, (1 Johns. Cas. 91,) the doctrine was distinctly advanced and maintained, that several deeds of the same date between the same parties, and relating to the same subject, may be construed as parts of one assurance.
Construing the deed from the lessor to her sons and the defeasance simultaneously executed by one of them to her, as one instrument, carrying into effect a single contract or agreement, as the preceding cases fully authorize us to do, it is manifest that it was the intention of the parties that the lessor should retain an estate for life in the premises, and that the grantee should have the fee, to take effect after the death of the grantor. The consideration expressed in the deed from the lessor is $ 1000; and it is abundantly settled that a deed of bargain and sale, founded on a pecuniary consideration, to take effect in futuro, is effectual. This point was expressly decided in Jackson v. Dunsbagh, (1 John. Cas. 91,) already cited, and in Jackson v. Staats, (11 Johns. R, 351,) Jackson v. Swart, (20 Johns. R. 87,) 4 Mass. R. 136, 2 Saunds. 96, n. 1, 4 Cruise’s Dig. 185, 193. If the defeasance is to be considered a part of the deed, and not a distinct instrument, then the case of Jackson, ex dem. Wood and others v. Swart, above referred to, is precisely in point, to show that the deed was valid and effectual as a covenant to stand seised. (7 Coke, 133. 2 Strange, 934.) Nor do I perceive any objection to its operation, by way of exception or reservation, in favor of the grantor.
Judgment for plaintiff